
	
		II
		111th CONGRESS
		1st Session
		S. 2498
		IN THE SENATE OF THE UNITED
		  STATES
		
			October 29, 2009
			Mr. Graham introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To provide for the liquidation or
		  reliquidation of certain entries of manufacturing equipment entered on or after
		  May 11, 1997, and before October 21, 1998.
	
	
		1.Liquidation or reliquidation of certain
			 manufacturing equipment entered on or after May 11, 1997, and before October
			 21, 1998
			(a)In generalNotwithstanding sections 514 and 520 of the
			 Tariff Act of 1930 (19 U.S.C. 1514 and 1520) or any other provision of law, not
			 later than 90 days after the receipt of the request described in subsection
			 (b), any article—
				(1)that was entered, or withdrawn from
			 warehouse for consumption—
					(A)on or after May 11, 1997; and
					(B)before October 21, 1998; and
					(2)with respect to which heading 9902.84.89 of
			 the Harmonized Tariff Schedule of the United States would have applied if such
			 article had been entered, or withdrawn from warehouse for consumption, on
			 December 31, 2001,
				shall be liquidated or reliquidated
			 as if such heading 9902.84.89 applied to such entry or withdrawal, and U.S.
			 Customs and Border Protection shall refund any excess duty paid with respect to
			 such entry.(b)RequestsLiquidation or reliquidation may be made
			 under subsection (a) with respect to any entry only if a request therefor is
			 filed with U.S. Customs and Border Protection, not later than 180 days after
			 the date of the enactment of this Act, that contains sufficient information to
			 enable U.S. Customs and Border Protection—
				(1)to locate the entry; or
				(2)to reconstruct the entry if it cannot be
			 located.
				
